

114 HR 6061 IH: No Lead in School Water Act
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6061IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Ms. Speier (for herself, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Mr. Cartwright, Mr. DeSaulnier, Ms. Edwards, Mr. Grijalva, Mr. Gutiérrez, Mr. Higgins, Mr. Honda, Ms. Jackson Lee, Mr. Kind, Ms. Lee, Mr. McGovern, Ms. Norton, Mr. Perlmutter, Mr. Pocan, Mr. Quigley, Mr. Rangel, Ms. Schakowsky, Ms. Slaughter, Mr. Thompson of California, Mr. Tonko, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to make grants to States that establish and carry out programs
			 to assist local educational agencies in testing for, and remedying, lead
			 contamination in drinking water from any source of lead contamination at
			 schools under the jurisdiction of such agencies.
	
 1.Short titleThis Act may be cited as the No Lead in School Water Act. 2.Testing and remedying lead contamination in drinking water at schools (a)Testing and remedying lead contamination in drinking water at schoolsSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsections (c) and (d) and inserting the following:
				
					(c)Testing and remedying lead contamination
 (1)State programsIn order to receive a grant under section 1465, a State shall establish and carry out a program, that meets the requirements under paragraph (2), to assist local educational agencies in testing for, and remedying, lead contamination in drinking water from any source of lead contamination at schools under the jurisdiction of such agencies, including drinking water coolers.
 (2)RequirementsA State program under paragraph (1) shall— (A)require testing for lead contamination in drinking water at schools under the jurisdiction of local educational agencies, including testing of drinking water at the site of consumption;
 (B)provide for the dissemination to local educational agencies, private nonprofit elementary or secondary schools, and to day care centers of the guidance document and testing protocol published under subsection (b), together with the list of drinking water coolers published under section 1463(a);
 (C)provide that a copy of the results of any testing under subparagraph (A) shall be available in the administrative offices of the local educational agency, and on a publicly accessible Web site, for inspection by the public, including appropriate governmental entities, teachers, other school personnel, and parents;
 (D)provide for notification of parent, teacher, and employee organizations of the availability of the results of any testing under subparagraph (A);
 (E)if the results of any testing under subparagraph (A) show a level of lead that meets or exceeds a lead action level for remediation, as determined by the Administrator, in conjunction with the Director of the Centers for Disease Control and Prevention—
 (i)require distribution of the guidance document published under paragraph (3) to parents; and (ii)require remediation measures be taken; and
 (F)include any other requirement that the Administrator determines necessary. (3)Guidance for parentsNot later than 180 days after the date of enactment of this paragraph, the Administrator shall publish and make available on a publicly accessible Web site a guidance document for parents that explains the results of testing for lead contamination in drinking water at schools, including results that show a level of lead that meets or exceeds a lead action level for remediation, as determined by the Administrator, in conjunction with the Director of the Centers for Disease Control and Prevention, and actions parents can take to protect their child from lead contamination in drinking water at school and otherwise. Such document may be revised and republished as the Administrator determines necessary..
 (b)FundingSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is amended— (1)in subsection (a)—
 (A)by striking under section 1464 and inserting that meet the requirements of section 1464(c); (B)by striking drinking water coolers and from other sources of lead contamination at schools under the jurisdiction of such agencies and inserting any source of lead contamination at schools under the jurisdiction of such agencies, including drinking water coolers; and
 (C)by striking after the enactment of this section and inserting after the date of enactment of the No Lead in School Water Act; and (2)by striking subsections (b) and (c) and inserting the following:
					
 (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2017 through 2022.
 (c)Federal shareThe Federal share of the cost of a State program under section 1464(c) carried out using a grant under this section may not exceed 75 percent of the total cost of the program..
 3.Report to CongressNot later than 4 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report on the State programs under section 1464(c) of the Safe Drinking Water Act, including the level of participation by States, the effect of the programs, and the estimated health and economic benefits of the programs.
		